Citation Nr: 0003916	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  83-35 251	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for the 
residuals of a gunshot wound to the back.

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the back, Muscle Group XX, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In October 1999, pursuant to 38 
U.S.C.A. § 7103(a) (West 1991), the designee of the Chairman 
of the Board granted the motion for reconsideration of the 
Board's March 1984 and January 1986 decisions denying this 
appeal on the issue of entitlement to an increased rating for 
the residuals of a gunshot wound to the back.  This case is 
now before an expanded panel of the Board.  The issue of 
restoration of service connection for a left knee scar, which 
was also addressed by the Board in March 1984, was not the 
subject of the reconsideration order and will not be 
addressed by the expanded panel of the Board.  The RO, in a 
March 1996 rating decision, addressed issues raised by the 
veteran regarding the left knee scar.  In March 1999, the 
veteran indicated satisfaction with the resolution of this 
issue.

In March 1984, the Board addressed the issue of entitlement 
to an increased rating for the residuals of a gunshot wound 
to the back.  In that decision, the Board noted the 
procedural history, that is, that the appeal began with the 
rating reduction from 40 percent to 20 percent for this 
disability.  Consequently, the expanded panel of the Board 
must address both the issue of entitlement to restoration of 
a 40 percent rating for the residuals of a gunshot wound to 
the back and entitlement to an increased rating for the this 
disability, evaluated at that time as 20 percent disabling.  
The issue of entitlement to an increased rating for this 
disability will be considered in the REMAND section of this 
determination.

Since March 1984 and January 1986, the veteran has raised 
additional claims.  Some of these claims have been appealed 
to the Board.  The additional claims will be addressed in a 
separate decision of the Board.  The RO is asked to 
coordinate the actions of two Board decisions to avoid any 
delay in the adjudication of the veteran's claims. 


FINDINGS OF FACT

1.  In an April 1968 rating decision, the RO granted service 
connection for a gunshot wound to the back, involving Muscle 
Group XX, and assigned a 40 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (spinal muscles), equating to a 
moderately severe muscle injury of the lumbar spine, 
effective December 1967.

2.  In a May 1971 rating decision, the RO continued the 40 
percent rating.  There was no further adjudicative action 
until February 1983, when the RO reduced the rating from 40 
to 20 percent, effective May 1983.

3.  Material improvement under the ordinary conditions of 
life in the veteran's gunshot wound to the back, involving 
Muscle Group XX, was not shown so as to justify the RO's 
February 1983 reduction of the schedular rating from 40 
percent to 20 percent, effective from May 1, 1983.  


CONCLUSION OF LAW

A 40 percent schedular rating for the veteran's service-
connected gunshot wound to the back, involving Muscle Group 
XX, is restored, effective from May 1, 1983.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 (1984)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.344(c) (1984), subsection (a) of this 
section applied to ratings which had continued for long 
periods of time at the same level (5 years or more).  In an 
April 1968 rating decision, the RO granted service connection 
for a gunshot wound to the back, involving Muscle Group XX, 
and assigned a 40 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (spinal muscles), equating to a 
moderately severe muscle injury of the lumbar spine, 
effective December 1967.  In a May 1971 rating decision, the 
RO continued the 40 percent rating.  There was no further 
adjudicative action until February 1983, when the RO reduced 
the rating from 40 to 20 percent, effective May 1983.  
Accordingly, 38 C.F.R. § 3.344(a) was applicable to this case 
in 1983 and 1984.

In February 1983, the rating decision failed to consider 
38 C.F.R. § 3.344 (1984). 38 C.F.R. § 3.344(a) provided that 
the entire record of examinations and the medical-industrial 
history must be reviewed to ascertain whether the recent 
examination (in this case, the VA examination of December 
1982) was full and complete and that examinations less full 
and complete than those on which payments were authorized or 
continued could not be used as a basis of reduction.  
Subsection (a) also indicates that though material 
improvement in the physical condition may be clearly 
reflected, the rating agency must consider whether the 
evidence made it reasonably certain that the improvement 
could be maintained under the ordinary conditions of life. 

As there is no specific reference to § 3.344 and no evidence 
that it was considered in the rating decision, the remaining 
question is whether the claimant was prejudiced by the error.  
Since the issue was whether the reduction was justified and 
the rating had been in effect for 5 years or more, the RO was 
required to establish that the rating reduction was in 
compliance with 38 C.F.R. § 3.344(a).  In this case, the RO 
erred prejudicially in placing the burden on the claimant to 
demonstrate entitlement to a 40 percent rating, rather then 
placing the burden on the VA to show compliance with 38 C.F.R 
§ 3.344.  

An April 1968 rating decision granted service connection and 
assigned a 40 percent rating for residuals of gunshot wound 
of the back, affecting Muscle Group XX, moderately severe.  
The March 1968 VA examination on which this rating was based 
indicated that the veteran reported that his back bothered 
him "all the time."  Physical examination revealed a 
transverse gutter like scar over the left back at about the 
level of L2.  The scar was about 8 inches in length and from 
1 1/2 to 1/2 inches in width.  There was tenderness over the 
spine where the scar crossed the spine.  The veteran was able 
to bend forward to about an 80-degree arc.  Extension was 
limited to about 1/4 of normal, with pain.  Left lateral 
bending was complete.  The pertinent diagnosis was residuals 
of gunshot wound of the lumbar spine.  

At the time of VA examination of December 1982, the veteran 
stated that there was always a sense of discomfort in the 
back below the scarred area, a sense of pressure, and 
sometimes he had a catching sense or a locking sense in the 
area when walking.  When he first arose in the morning and 
started to walk, he was aware of the locking and catching 
sensations.  On physical examination, trunk bends were 
complete.  He marked time without any specific limp or 
persisting spasm.  Trunk rotation was negative for 
abnormalities.  The pertinent diagnosis was residuals of 
gunshot wound of the left lower back.  The examiner noted 
that the scar in the posterior thoracic area was adherent to 
the latissimus dorsi, and moved up and down with the 
activities of that muscle. 

It is the finding of the Board that the RO failed to apply 38 
C.F.R. § 3.344, thus rendering the decision to reduce the 
veteran's disability evaluation void ab initio as not in 
accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992); see also Brown v. Brown, 5 Vet. App. 
413, 422 (1993) and Lehman v. Derwinski, 1 Vet. App. 339, 343 
(1991).  The RO neither specifically nor implicitly found 
material improvement in the veteran's condition based on all 
the facts that were then of record.  In addition, there is 
also no indication that the RO addressed whether any 
improvement in the veteran's condition was attained under the 
ordinary conditions of life, which was a material issue of 
fact required by 38 C.F.R. § 3.344.  Accordingly, where the 
service-connected evaluation is reduced without observing the 
applicable law, the rating decision upon which it is based is 
void from its inception, and the prior disability evaluation 
must be reinstated retroactive to the effective date of the 
reduction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 
(1991). 

Since the rating decision failed to consider § 3.344, 
resulting in the application of the incorrect legal standard 
of proof, the claimant was prejudiced thereby. Consequently, 
restoration of the 40 percent rating for a gunshot wound to 
the back from May 1983 is in order.



ORDER

Restoration of the 40 percent ratting for a gunshot wound to 
the back, involving Muscle Group XX, from May 1983 is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.


REMAND

A review of the medical evidence that existed in 1984 reveals 
that another issue must be addressed.  The veteran's service 
medical records describe a wound at the T12-L1 level.  A VA 
examination in March 1968, however, reports the wound at the 
L2 level.  A VA examination in April 1971 describes the wound 
as being at the "lower thoracic level" and the VA 
examination of December 1982 appears to refer to the 
involvement of the dorsolumbar spine.  This evidence raises 
the potential of separate ratings for Muscle Group XX at the 
thoracic and lumbar levels.  The March 1986 examination, 
although held after the Board's March 1984 decision, 
described the wound as involving the thoracic spine.  Further 
argument has been raised that the wound involved the 
musculature on both the left and the right sides of the spine 
and that, if this is so, separate rating for disability of 
Muscle Group XX on both sides of the spine may be assigned.

The December 1982 examination appears to identify involvement 
of the latissimus dorsi.  The diagnosis listed the injury as 
involving the left lower back.  The latissimus dorsi is in 
Muscle Group II.  The scar is described as adherent to this 
muscle.  The Board believes that we must consider not only an 
injury to Muscle Group XX at the lumbar or thoracic levels 
(or both), but also whether there was an injury to Muscle 
Group II.  A medical opinion will be required to clarify the 
record before the Board.  This VA evaluation will also be 
utilized to assist the Board in adjudicating the veteran's 
claim of entitlement to service connection for a left knee 
disability other than the service connected left knee scar, 
which will be addressed in a second Board decision.
 
In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured. 

2.  Following the development above, the 
RO should arrange for a VA examination to 
determine the nature, extent, and 
severity of the service-connected gunshot 
wound to the back and all of its 
residuals.  The veteran's claims folder 
or the pertinent medical records 
contained therein, including a copy the 
Board's remand, must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
this condition.  The examiner should 
provide explicit responses to the 
following questions:

(a) What are the manifestations of the 
service-connected gunshot wound to the 
back?  All such manifestations, to 
possibly include damage to the 
underlining muscle tissue and any injury 
or resulting disability of the bones or 
joints, if any, should be specifically 
detailed.  It is specifically requested 
for the examiner to identify all of the 
muscle groups injured by the service 
connected wound.  

He should indicate explicitly whether 
there was injury to the muscles of 
thoracic and lumbar spine, and if there 
is injury to these muscles, whether the 
injury involved the musculature on both 
the left and right sides of the spine.  

If there is injury to Muscle Group XX of 
either the lumbar and/or the thoracic 
spine, and the injury is to musculature 
on both the left and right sides of the 
spine, the physician should indicate 
whether the injury involves multiple 
muscle groups at the respective level, 
i.e. whether injury, for example, to 
Muscle Group XX at the lumbar level on 
both the left and right sides of spine 
functionally represents injury to two 
muscle groups or an injury to a single 
muscle group.  

He should further specify whether the 
missile injury involved any part of 
Muscle Group II, the extrinsic muscles of 
the shoulder griddle, including, but not 
limited to, the latissimus dorsi and 
teres major?

With respect to each muscle group 
injured, the physician should indicate 
the severity of the muscle injury under 
the rating criteria as slight, moderate, 
moderately severe or severe.

(b) Are there retained foreign bodies 
still remaining in the veteran's back?  
The entrance and exit sites of the 
gunshot wound, if any, should be 
specifically noted.

(c) The veteran has complaints of pain 
that he attributes to his service-
connected gunshot wound to the back.  The 
examiner is requested to specifically 
comment on the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment due to 
pain attributable to the residuals of 
this condition.
 
(d) Does the veteran have weakness, excess 
fatigability, incoordination or an impaired 
ability to execute skilled movements smoothly 
as a result of his service-connected gunshot 
wound?  If so, the examiner should comment on 
the severity of his weakness, excess 
fatigability, incoordination and the effects 
his incoordination has on his ability to 
function.

(e) Is it at least as likely as not that the 
veteran's left knee disability (other than 
his service connected scar), if any, is 
etiologically related to his service from 
December 1965 to December 1967 or his 
service-connected gunshot wound?  The nature 
and extent of this disability, if any, should 
be noted.  The examiner should provide a 
detailed discussion of the rationale for the 
opinion rendered.

3.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the case should be reviewed 
by the RO in light of the provisions of 
38 C.F.R. §§ 3.344, 4.56, 4.72, Diagnostic 
Codes 5302 and 5320 (1984).  The RO should 
consider the regulations as they existed in 
1984 as well as the regulations as they exist 
today, including the U.S. Court of Appeals 
for Veterans Claims (Court) decision in the 
case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should also be 
accorded to 38 C.F.R. §§ 4.40, 4.56, and 4.59 
(1999) to see if any of these regulations 
provide a basis for any change in the award 
of compensation benefits for the veteran's 
service-connected disability.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


			
	V. L. JORDAN	JANE E. SHARP
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

			
	MARK D. HINDIN	M. SABULSKY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
RICHARD B. FRANK
Member, Board of Veterans' Appeals




 



